Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.
 
Applicant’s amendment filed on October 21, 2022 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1-8 are pending. 

Claims 1-8 are discussed in this Office action.

Previous Grounds of Rejection
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9670531, 9139882, 9353408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


New Grounds of Rejection
Double Patenting – Non Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,337,056. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of dynamic flux amplification which include steps of amplifying nucleic acids within a narrow temperature range of within 15 degrees (see claims 1 of the instant claims and the claims of the ‘056 patent).  Further, additional dependent claims further narrow the temperature range to include 10, 5 and 2.5 degrees (see instant claims 5-8 and copending claims 5-8). While the claims are not precisely the same, for example, the instant claims include the new addition of the language “a target nucleic acid sequence being associated with drug resistance” and yet that change is not substantial.  Therefore, the claims are not identical but they are not patentably distinct from one another. 

Conclusion
Claims are not allowable for the reasons stated above.  However, as established in the parent case related to US Patent 9,139,882, the claims are free of the prior art because the instant invention teaches amplification within a very narrow range between the melting temperature of the primers and the melting temperature of the amplification product.  The closest prior art, Wangh et al. (US PgPub 20040053254; March 2004), teaches a similar range, but it would not have been obvious to one of ordinary skill to modify the teachings of Wangh to arrive at the range of "thermocycling the target nucleic acid sequence and the pair of oligonucleotide primers within a 15oC temperature range” when the next closest range taught by Wangh was “not more than 18oC”.  In Wangh, the range was established between the concentration adjusted melting temperature of the amplification product and the excess primer within the pair of primers.  While the range is similar, there is no guidance or suggestion in Wangh to change the range to a range narrower than 18 degrees.  
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/
Primary Examiner, Art Unit 1637


SKM